Exhibit 10.1

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

IN RE: DOMESTIC DRYWALL

ANTITRUST LITIGATION

 

MDL No. 2437

13-MD-2437

THIS DOCUMENT RELATES TO:

ALL DIRECT PURCHASER ACTIONS

 

SETTLEMENT AGREEMENT

This agreement (“Settlement Agreement”) is made and entered into this 29th day
of December, 2017 (the “Execution Date”), by and between American Gypsum Company
LLC (“AG”), Eagle Materials Inc. (“Eagle”), New NGC, Inc. (“NGC”) and PABCO
Building Products, LLC (“PABCO”) (collectively, “Settling Defendants”) and the
Direct Purchaser Plaintiffs (“Plaintiffs”), individually and on behalf of a
class of direct purchasers of Wallboard, as defined below.

WHEREAS, Plaintiffs allege that Settling Defendants participated in a conspiracy
to raise, fix, maintain, or stabilize prices and to terminate the use of job
quotes for Wallboard in violation of Section 1 of the Sherman Act; and

WHEREAS, Settling Defendants deny Plaintiffs’ allegations, have asserted
defenses to Plaintiffs’ claims, and have not conceded or admitted any liability;
and

WHEREAS, arm’s-length settlement negotiations have taken place between
Plaintiffs’ Co-Lead Counsel and counsel for Settling Defendants, including a
mediation with Greg Lindstrom of Phillips ADR Enterprises P.C., and this
Settlement Agreement has been reached as a result of those negotiations; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Plaintiffs have conducted an investigation into the facts and the law
regarding the claims asserted in the Direct Purchaser action pending in the
United States District Court for the Eastern District of Pennsylvania, MDL
Docket No. 2437, Civil Action No. 13-MD-2437 (the “Action”), including analysis
of over 2.6 million pages of documents and over 40 depositions, have briefed,
argued, and received rulings on significant pretrial motions, and have concluded
that a settlement with Settling Defendants according to the terms set forth
below is fair, reasonable, adequate, and in the best interest of Plaintiffs and
the Settlement Class Members; and

WHEREAS, Settling Defendants believe that they are not liable for the claims
asserted and have good defenses to Plaintiffs’ claims, but nevertheless have
decided to enter into this Settlement Agreement in order to avoid further
expense, inconvenience, and the distraction of burdensome and protracted
litigation and to obtain the releases, orders and judgment contemplated by this
Settlement Agreement, and to put to rest with finality all claims that
Plaintiffs have or could have asserted against the Releasees, as defined below.

NOW, THEREFORE, in consideration of the agreements and releases set forth herein
and other good and valuable consideration, and intending to be legally bound, it
is agreed by and between Settling Defendants and the Plaintiffs that the Action
be settled, compromised, and dismissed with prejudice as to Settling Defendants,
without costs or expenses to Plaintiffs, the Settlement Class Members, or
Settling Defendants except as provided for herein, subject to the approval of
the Court, on the following terms and conditions:

 

A. Definitions

The following terms, as used in this Settlement Agreement, have the following
meanings:

1. “Court” means the U.S. District Court for the Eastern District of
Pennsylvania.

 

2



--------------------------------------------------------------------------------

2. “Defendants” means USG Corporation, United States Gypsum Company, CertainTeed
Gypsum, Inc., NGC, Lafarge North America Inc., Eagle, AG, PABCO, and TIN Inc.

3. “Final Approval” means that the approval of the Settlement Agreement by the
Court has become final, either by exhaustion of any time for a Settlement
Class Member who has properly and timely objected to the Settlement to appeal
such approval, with no appeal being filed, or by completion of any appeals filed
by Settlement Class Members which appeals have been resolved to uphold the
Settlement.

4. “Wallboard” means panel products consisting of a gypsum core with a paper
surfacing on the face and back.

5. “Co-Lead Counsel” means the following law firms:

Berger & Montague, P.C.

1622 Locust Street

Philadelphia, PA 19103

Cohen Milstein Sellers & Toll PLLC

1100 New York Ave., N.W., Suite 500

Washington, DC 20005

Spector Roseman & Kodroff, P.C.

1818 Market Street, Suite 2500

Philadelphia, PA 19103

6. “Opt-Out Measurement Period” means the period beginning on January 1, 2012,
and ending on January 31, 2013.

7. “Non-Settling Defendants” means Defendants other than Settling Defendants.

8. “Opt-Out Purchasers” means members of the Settlement Class who have timely
exercised their rights to be excluded from the Settlement Class.

9. “Opt-Out Percentage” means the aggregate Purchased Percentage of Opt-Out
Purchasers.

 

3



--------------------------------------------------------------------------------

10. “Plaintiffs” means Sierra Drywall Systems, Inc., Janicki Drywall, Inc., New
Deal Lumber & Millwork Co., and Grubb Lumber Co., Inc.

11. “Purchased” means Wallboard that was invoiced during the relevant period as
reflected in the transactional data and documents of Defendants.

12. “Purchased Percentage” means for any member of the Settlement Class, the
total dollar amount of Wallboard Purchased in the United States by such member
of the Settlement Class from Defendants or their subsidiaries during the Opt-Out
Measurement Period divided by the total dollar amount of Wallboard Purchased in
the United States by all members of the Settlement Class from Defendants or
their subsidiaries during the Opt-Out Measurement Period.

13. “Releasees” means AG, Eagle, NGC, and PABCO and all of their current and
former parents, subsidiaries, affiliates, predecessors, successors, or assigns,
and all current and former officers, directors, attorneys, representatives,
agents, and employees of each of the foregoing entities.

14. “Releasors” means Plaintiffs and the Settlement Class Members and all of
their current and former parents, subsidiaries, affiliates, predecessors, or
successors, all current and former officers, directors, attorneys,
representatives, agents, and employees of each of the foregoing entities; and
assignees of any claim that is subject to the Release described in Paragraphs 26
through 28.

15. “Settlement” means the settlement of the Action contemplated by this
Agreement.

16. “Settlement Amount” means $125,000,000.00 in United States currency.

17. “Settlement Class Period” means the period from and including January 1,
2012, to and including December 31, 2013.

 

4



--------------------------------------------------------------------------------

18. “Settlement Class” means the class consisting of all persons or entities
that Purchased Wallboard in the United States during the Settlement Class Period
directly from (a) any Defendant or Georgia Pacific LLC (collectively, “Wallboard
Manufacturers”); and/or (b) L&W Supply Corporation or any of its subsidiaries or
affiliates (collectively, “L&W”). Excluded from the Settlement Class are
Wallboard Manufacturers, along with each of their respective parent companies,
subsidiaries, and affiliates (including, without limitation, Pacific Coast
Supply, LLC and L&W), and federal governmental entities and instrumentalities of
the federal government and any judicial officer presiding over the Action, and
any member of his or her immediate family and judicial staff.

19. “Settlement Class Member” means a member of the Settlement Class that does
not timely and validly elect to be excluded from the Settlement Class.

20. “Settling Parties” means Plaintiffs and Settling Defendants.

 

B. Approval of this Settlement Agreement and Dismissal of the Action

21. The Settling Parties agree to make reasonable best efforts to take actions
to effectuate this Settlement Agreement and shall cooperate to promptly seek and
obtain the Court’s preliminary and final approval of this Settlement Agreement,
including, but not limited to, seeking the Court’s approval of procedures
(including the giving of class notice under Federal Rules of Civil Procedure
23(c) and (e), and scheduling a final fairness hearing) to obtain Final Approval
of the Settlement and the final dismissal with prejudice of the Action as to
Settling Defendants and the Releasees.

22. Within twenty one (21) days of the Execution Date, Plaintiffs shall submit
to the Court a motion requesting that the Court preliminarily approve the
Settlement and authorize dissemination of notice to the Settlement Class (the
“Motion”). The Motion shall include: (a) a proposed form of order preliminarily
approving the Settlement; (b) proposed forms of, and

 

5



--------------------------------------------------------------------------------

methods for, dissemination of notice to the Settlement Class; and (c) a proposed
form of final judgment order, all of which shall be furnished to Settling
Defendants for review and prior approval, which is not to be unreasonably
withheld. Notwithstanding the foregoing, if Plaintiffs include information in
the Motion and accompanying material regarding the proposed distribution of
settlement funds in this Action, such information shall not be subject to
Defendants’ review and prior approval. The Settling Parties agree that notice of
the Settlement as approved by the Court shall be mailed to persons and entities
who have been identified as members of the Settlement Class by Wallboard
Manufacturers and L&W. Notice of the Settlement shall also be published once in
the LBM Journal and on a web site that is under the supervision of Co-Lead
Counsel. If the Settlement is preliminarily approved by the Court, (i) within
eighteen (18) calendar days, Plaintiffs shall provide mailed notice to the
Settlement Class and (ii) Plaintiffs shall provide notice to the Settlement
Class in the LBM Journal on the first available publication date on or after
seven (7) days from the provision of individual mailed notice. Subject to the
lead time required for publication in the LBM Journal, Plaintiffs shall exercise
reasonable efforts to mail and publish notice to the Settlement Class within
sixty (60) days of preliminary approval of the Settlement.

23. Within ten (10) calendar days after this Settlement Agreement and the
accompanying motion papers seeking its preliminary approval are filed with the
Court, Settling Defendants shall cause notice of the Settlement Agreement to be
served upon appropriate State and Federal officials as provided in the
Class Action Fairness Act, 28 U.S.C. § 1715.

24. If the Settlement is preliminarily approved by the Court, Plaintiffs shall
promptly seek final approval of the Settlement and entry of a final judgment
order as to Settling Defendants:

 

6



--------------------------------------------------------------------------------

  (a) certifying the Settlement Class defined in Paragraph 18 under Federal Rule
of Civil Procedure 23(b)(3);

 

  (b) granting final approval of the Settlement as fair, reasonable, and
adequate within the meaning of Rule 23(e) of the Federal Rules of Civil
Procedure and directing the consummation of the Settlement according to its
terms;

 

  (c) directing that, as to Settling Defendants, the Action be dismissed with
prejudice and, except as provided for herein, without costs;

 

  (d) reserving exclusive jurisdiction over the Settlement and this Settlement
Agreement, including the administration and consummation of this Settlement, to
the United States District Court for the Eastern District of Pennsylvania,
Eastern Division; and

 

  (e) determining under Federal Rule of Civil Procedure 54(b) that there is no
just reason for delay and directing entry of final judgment as to Settling
Defendants.

25. This Settlement Agreement shall become effective only when: (a) the Court
has entered (i) a final judgment order approving the Settlement set forth in
this Settlement Agreement under Rule 23(e) of the Federal Rules of Civil
Procedure and (ii) a final judgment dismissing the Action against Settling
Defendants with prejudice and without costs; and (b) the time for appeal or to
seek permission to appeal from the Court’s approval of the Settlement and the
entry of a final judgment has expired or, if appealed, approval of the
Settlement and the final judgment have been affirmed in their entirety by the
Court of last resort to which such appeal has been taken and such affirmance is
no longer subject to further appeal or review (“Effective Date”). It is agreed
that neither the provisions of Federal Rule of Civil Procedure 60 nor the All
Writs Act, 28 U.S.C. § 1651, shall be taken into account in determining the
above-stated times.

 

C. Releases, Discharge, and Covenant Not to Sue

26. Upon Final Approval and in consideration of payment of the Settlement Amount
into the Escrow Account as specified in Section D of this Settlement Agreement,
Releasees shall be fully, finally, and forever released and discharged by
Releasors from any and all claims,

 

7



--------------------------------------------------------------------------------

demands, actions, suits, injuries, causes of action, and damages of any nature,
whenever and however incurred (whether actual, punitive, treble, compensatory,
or otherwise), including, without limitation, costs, fees, expenses, penalties,
and attorneys’ fees, whether class, individual, or otherwise in nature, that
Releasors, or any of them, ever had, now has, or hereafter can, shall, or may
have, directly, representatively, derivatively, or in any other capacity,
against Releasees (or any of them), whether known or unknown, suspected or
unsuspected, foreseen or unforeseen, actual or contingent, liquidated or
unliquidated, asserted or unasserted, whether in law or equity or otherwise, in
whole or in part or arising out of or relating in any way to any conduct, act,
or omission of Releasees (or any of them) prior to and including the Execution
Date, based upon any of the facts, occurrences, transactions, agreements,
conspiracies, communications, announcements, notices, or other matters alleged
in the Action against Settling Defendants that arise under any federal, state,
or common law, including, without limitation, the Sherman Act, 15 U.S.C. § 1 et
seq., and any federal or state antitrust, unfair competition, unfair practices,
price discrimination, unjust enrichment, unitary pricing, or trade practice law,
including but not limited to any causes of action asserted or that could have
been or could still be alleged or asserted, in any class action complaints filed
in this Action or related actions, which collectively includes, without
limitation, any action transferred to this multidistrict litigation proceeding
(the “Released Claims”); provided, however, that nothing in this Settlement
Agreement shall release: (a) any claims based upon indirect purchases of
Wallboard brought by prospective members of any class of indirect purchasers
(the “Indirect Purchaser Class”); or (b) claims arising in the ordinary course
of business for any product defect, breach of contract, product performance or
warranty claims relating to Wallboard. Releasors shall not, after the Effective
Date of this Agreement, seek to recover from any Releasee based, in whole or in
part, upon any of the Released Claims or conduct at issue in the Released
Claims. Released Claims do not include any claims arising out of the enforcement
of this Settlement Agreement.

 

8



--------------------------------------------------------------------------------

27. In addition to the provisions of Paragraph 26 of this Settlement Agreement,
Releasors hereby expressly waive and release, upon the Effective Date of this
Settlement Agreement, any and all provisions, rights, and benefits conferred by
Section 1542 of the California Civil Code, which states:

CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR;

or by any law of any state or territory of the United States, or principle of
common law, which is similar, comparable or equivalent to Section 1542 of the
California Civil Code. Each Releasor may hereafter discover facts other than or
different from those which the Releasor knows or believes to be true with
respect to the claims which are the subject of the provisions of Paragraph 26 of
this Settlement Agreement, but each Releasor hereby expressly waives and fully,
finally, and forever settles and releases, upon this Settlement Agreement
becoming final, any known or unknown, suspected or unsuspected, contingent or
non-contingent claim with respect to the subject matter of the provisions of
Paragraph 26 of this Settlement Agreement, whether or not concealed or hidden,
without regard to the subsequent discovery or existence of such different or
additional facts.

28. Upon Final Approval, Settling Defendants shall be deemed to have fully
released Releasors from any claims relating to the institution or prosecution of
the Action.

 

9



--------------------------------------------------------------------------------

D. Payment of the Settlement Amount

29. The Settlement Amount includes the full and complete cost of the settlement
notice, claims administration, Settlement Class Members’ compensation, class
representatives’ incentive awards (as approved by the Court), attorneys’ fees
(as approved by the Court) and reimbursement of all actual expenses of the
Action (as approved by the Court), any other litigation costs of Plaintiffs, and
all applicable taxes, if any, assessable on the Settlement Fund or any portion
thereof. In no event will Settling Defendants’ liability with respect to the
Settlement exceed $125,000,000. Releasors shall look solely to the Settlement
Amount for settlement and satisfaction against the Releasees of all Released
Claims and shall have no other recovery against the Releasees.

30. Within ten (10) business days of the entry of an order preliminarily
approving the Settlement, Settling Defendants will pay or cause to be paid by
wire transfer $100,000 of the Settlement Amount to an account at a bank to be
designated by Interim Co-Lead Counsel (the “Notice Fund”), to be used to pay the
costs of providing notice of the settlement to the Settlement Class and for
notice administration. After preliminary approval of the Settlement, Interim
Co-Lead Counsel may spend the funds in the Notice Fund to provide notice of the
settlement to the Settlement Class and for notice administration, without an
order from the Court. The amount spent or incurred for notice and notice
administration is not refundable to Settling Defendants in the event the
Settlement Agreement is disapproved, rescinded, or otherwise fails to become
effective.

31. Not later than ten (10) business days after entry of the final judgment
order, Settling Defendants will pay or cause to be paid by wire transfer the
remainder of the Settlement Amount, less any reduction pursuant to Paragraphs 32
and 33, into an escrow account or accounts (the “Escrow Account”). This amount,
along with any interest earned thereon shall be held in escrow and constitutes
the Settlement Fund. The Escrow Account and Settlement Fund shall be
administered in accordance with the provisions of Section E of this Settlement
Agreement.

 

10



--------------------------------------------------------------------------------

32. As set forth in Paragraph 33 and in a separate agreement (“Confidential Side
Letter”) executed between Co-Lead Counsel and Settling Defendants, the
Settlement Amount may be reduced upon the occurrence of one or more conditions
relating to Opt-Out Purchasers. Plaintiffs may attempt to obtain final
rescission of any decision by an Opt-Out Purchaser to request exclusion.

33. Settling Defendants’ total cash payment shall be reduced by 0.75% for each
1% of the Opt-Out Percentage. For example, if the Opt-Out Percentage is 8%, the
Settlement Amount would be reduced by 6% (0.75 x 8%). The remaining 0.25% for
each 1% of sales represented by the Opt-Out Purchasers will be deposited into
the Opt-Out Fee and Expense Account, to be paid to Plaintiffs’ counsel in
consideration of their efforts on behalf of the Opt-Out Purchasers, upon
approval by the Court of any such payment request. In the event the Court does
not approve Plaintiffs’ counsel’s payment request, the funds in the Opt-Out Fee
and Expense Account shall be added to the Settlement Fund. In no event shall the
Court’s determination of the appropriate disposition of any funds to be
deposited into the Opt-Out Fee and Expense Account be grounds for rescission of
the Settlement Agreement.

 

E. The Settlement Fund

34. The Escrow Account shall be established as a “qualified settlement fund” as
defined in Section 1.468B-1(a) of the U.S. Treasury Regulations or other
appropriate escrow account as agreed to by the Settling Parties.

 

11



--------------------------------------------------------------------------------

35. After preliminary approval of the Settlement, Co-Lead Counsel may utilize up
to $100,000 from the Notice Fund to provide notice of the Settlement to
potential members of the Settlement Class and for notice administration, without
an order from the Court. The amount spent or incurred for notice and notice
administration is not refundable to Settling Defendants in the event the
Settlement Agreement is disapproved, rescinded, or otherwise fails to become
effective.

36. From the Notice Fund and the Settlement Fund shall be paid the cost of
settlement notice, claims administration, class representatives’ incentive
awards, attorneys’ fees, reimbursement of all actual expenses of the Action, any
other litigation costs of Plaintiffs, and all applicable taxes, if any. The
Settling Parties shall have the right to audit amounts paid from the Settlement
Fund prior to the final approval of the Settlement.

37. The Settlement Fund shall be invested in United States Government Treasury
obligations or United States Treasury money market funds. The Notice Fund may be
deposited in a bank account, in which case it will be deposited in a federally
insured interest-bearing account.

38. Settling Defendants shall not have any responsibility, financial obligation,
or liability whatsoever with respect to the investment, distribution, use, or
administration of the Settlement Fund, including, but not limited to, the costs
and expenses of such investment, distribution, use or administration except as
expressly otherwise provided in this Settlement Agreement.

39. Settling Defendants’ only payment obligation is to pay the Settlement
Amount. Settling Defendants shall not be liable for any costs, expenses, or fees
of any of Plaintiffs’ respective attorneys, experts, advisors, agents, or
representatives. Payment of all such costs, expenses, and fees, as approved by
the Court, shall be paid only out of the Settlement Fund or the Opt-Out Fee and
Expense Account. No disbursements shall be made from the Notice Fund or the
Settlement Fund prior to the Effective Date of this Settlement Agreement except
as described in Paragraphs 35 and 36, above.

 

12



--------------------------------------------------------------------------------

40. The distribution of the Settlement Fund shall be administered pursuant to a
plan of allocation (the “Plan of Allocation”) proposed by Co-Lead Counsel and
subject to the approval of the Court. If such approval is not obtained, Co-Lead
Counsel shall revise the Plan of Allocation as necessary until approval of the
Court is obtained. Settling Defendants shall have no participatory or approval
rights with respect to the Plan of Allocation and the Court’s rejection of the
Plan of Allocation shall not affect the validity or enforceability of this
Settlement Agreement.

41. Settling Defendants will take no position on any application for fees and
reimbursement of expenses made by Co-Lead Counsel or by the Settlement
Class Members or any application for class representatives’ incentive awards out
of the Settlement Fund.

 

F. Rescission

42. If the Court refuses to approve this Settlement Agreement or any material
part hereof, or if such approval is modified in material way or set aside on
appeal, or if a final judgment order with the provisions generally described in
Paragraph 24 is not entered, or if the Court enters the final judgment order and
appellate review is sought and, on such review, such final judgment order is not
affirmed in material part, then Settling Defendants, on the one hand, and
Plaintiffs, on the other, shall each, in their sole discretion, have the option
to rescind this Settlement Agreement in its entirety (except as hereafter
provided in this Paragraph) by written notice to the Court and to counsel for
the other Settling Parties filed and served within ten (10) business days of the
entry of an order not granting court approval or Final Approval or having the
effect of disapproving or materially modifying the terms of the Settlement
Agreement. A modification or reversal on appeal of any amount of the Settlement
Fund that the Court authorizes to be used to pay Plaintiffs’ litigation expenses
shall not be deemed a modification of all or a part of the terms of this
Settlement Agreement or such final judgment order and shall not be grounds for
rescission.

 

13



--------------------------------------------------------------------------------

43. Any decision by Settling Defendants to rescind this Settlement Agreement,
for any reason under this Section F, must be unanimous (i.e. for any one
Settling Defendant to rescind the Settlement, all four Settling Defendants must
rescind the Settlement).

44. If the Settlement or Settlement Agreement is rescinded for any valid reason,
then the balance of the Settlement Amount in the Notice Fund and Settlement Fund
will be returned to Settling Defendants within ten (10) business days. In the
event that the Settlement Agreement is rescinded, the funds already properly
expended for the costs of notice and administration will not be returned to
Settling Defendants. Additionally, in such event, funds to pay for notice,
administration expenses or taxes that have been properly incurred but not yet
paid will also not be returned to Settling Defendants.

45. If the Settlement or Settlement Agreement is rescinded for any valid reason
before payment of claims to Settlement Class Members, then the Settling Parties
will be restored to their respective positions in the Action as of the Execution
Date. In that event, the Action will proceed as if this Settlement Agreement had
never been executed and this Settlement Agreement, and representations made in
conjunction with this Settlement Agreement, may not be used in the Action or
otherwise for any purpose. Settling Defendants and Plaintiffs expressly reserve
all rights if the Settlement Agreement does not become effective or if it is
rescinded by Settling Defendants or the Plaintiffs pursuant to this Section F.

46. Opt-Out Termination: Settling Defendants shall, in their sole discretion,
have the option to rescind this Settlement Agreement upon the occurrence of one
or more conditions relating to Opt-Out Purchasers, as set forth in the
Confidential Side Letter executed between Co-Lead Counsel and Settling
Defendants.

 

14



--------------------------------------------------------------------------------

47. Within seven (7) calendar days after the end of the period to request
exclusion from the Settlement Class established by the Court and set forth in
the notice, Co-Lead Counsel shall provide Settling Defendants, through their
counsel, with a written list of all Opt-Out Purchasers. Co-Lead Counsel and
Settling Defendants will ascertain the Opt-Out Percentage. In the event that the
Opt-Out Percentage is equal to or greater than the percentage set forth in the
Confidential Side Letter, then Settling Defendants shall have the right to
rescind this Settlement Agreement by providing written notice to Co-Lead Counsel
within ten (10) calendar days after receipt of the list of Opt-Out Purchasers or
within five (5) business days after ascertaining with Plaintiffs the Opt-Out
Percentage, whichever is later. Upon receipt of such notice, Co-Lead Counsel
shall, within seven (7) calendar days, provide Settling Defendants with written
notice of any challenge by Plaintiffs to such claim of entitlement to rescind
this Settlement Agreement. In the event the parties are unable to agree upon the
Opt-Out Percentage or Settling Defendants’ right to rescind this Settlement
Agreement under this Paragraph, they shall submit the issue to the Court
adjudicating the Action. Plaintiffs may attempt to obtain final rescission of
any decision by an Opt-Out Purchaser to request exclusion prior to Settling
Defendants invoking their rights under this Paragraph. Neither Plaintiffs nor
Settling Defendants shall solicit or advise potential members of the Settlement
Class to request exclusion from the Settlement Class. Settling Defendants will
take no action to encourage opt outs or advise potential members of the
Settlement Class to opt out of the class. If contacted by potential members of
the Settlement Class about opting out of the class, Settling Defendants will
promptly refer such potential members of the Settlement Class to Co-Lead
Counsel.

 

15



--------------------------------------------------------------------------------

48. Settling Defendants’ right to rescind this Settlement Agreement is a
material term of this Settlement Agreement.

49. The parties agree to keep confidential the Confidential Side Letter and its
terms and conditions contained therein separate from any documents filed with
the Court. The Parties agree to submit the Confidential Side Letter to the Court
in camera if requested unless ordered to file it, in which case it shall be
filed under seal. In the event that the terms of the Confidential Side Letter
are disclosed through no fault of Settling Defendants, or are disclosed because
required by law, Settling Defendants shall have no liability for any damages
resulting from such disclosure, and any such disclosure of the Confidential Side
Letter shall have no effect on this Settlement.

50. Settling Defendants reserve all of their legal rights and defenses with
respect to any potential Opt-Out Purchaser.

 

G. Taxes

51. Co-Lead Counsel shall be solely responsible for filing all informational and
other tax returns necessary to report any net taxable income earned by the
Settlement Fund and shall file all informational and other tax returns necessary
to report any income earned by the Settlement Fund and shall be solely
responsible for taking out of the Settlement Fund, as and when legally required,
any tax payments, including interest and penalties due on income earned by the
Settlement Fund. All taxes (including any interest and penalties) due with
respect to the income earned by the Settlement Fund shall be paid from the
Settlement Fund. Settling Defendants shall have no responsibility to make any
filings relating to the Settlement Fund and will have no responsibility to pay
tax on any income earned by the Settlement Fund or to pay any taxes on the
Settlement Fund unless the Settlement is not consummated and the Settlement Fund
is returned to Settling Defendants. In the event the Settlement does not become
final and any

 

16



--------------------------------------------------------------------------------

funds including interest or other income are returned to Settling Defendants,
Settling Defendants shall be responsible for the payment of all taxes (including
any interest or penalties), if any, on said interest or other income. Settling
Defendants make no representations regarding, and shall not be responsible for,
the tax consequences of any payments made pursuant to this Settlement Agreement
to Co-Lead Counsel or to any Settlement Class Member.

 

H. Miscellaneous

52. This Settlement Agreement does not settle or compromise any claim by
Plaintiffs or any other Settlement Class Member against any alleged
co-conspirator or other person or entity other than the Releasees. All rights of
any member of the Settlement Class against any Non-Settling Defendant or an
alleged co-conspirator or other person or entity other than the Releasees are
specifically reserved by Plaintiffs and the other members of the Settlement
Class.

53. This Settlement Agreement constitutes the entire agreement among Plaintiffs
and Settling Defendants pertaining to the Settlement of the Action against
Settling Defendants. This Settlement Agreement may be modified or amended only
by a writing executed by Plaintiffs and Settling Defendants.

54. Neither this Settlement Agreement nor any negotiations or proceedings
connected with it shall be deemed or construed to be an admission by any party
or any Releasee of any wrongdoing or liability or evidence of any violation by
Settling Defendants of any federal or state statute or law either in the Action
or in any related action or proceedings, and evidence thereof shall not be
discoverable or used, directly or indirectly, in any way, except in a proceeding
to interpret or enforce this Settlement Agreement. This Settlement Agreement
represents the settlement of disputed claims and does not constitute, nor shall
it be construed as, an admission or disparagement of the correctness of any
position asserted by any party, or an admission of liability or lack of
liability or of any wrongdoing or lack of any wrongdoing by any party, or as an
admission of any strengths or weaknesses of the Plaintiffs’ claims or Settling
Defendants’ defenses. Settling Defendants specifically deny any wrongdoing or
liability by any of the Releasees.

 

17



--------------------------------------------------------------------------------

55. Any delay in the completion of any settlement between Settling Defendants
and the Indirect Purchaser Class or any other party shall not form the basis of
any delay in finalizing the Settlement Agreement, nor shall the inability of
Settling Defendants to complete a settlement with the Indirect Purchaser
Class or any other party serve as an impediment to finalizing the Settlement
Agreement, seeking preliminary approval of the Settlement Agreement, or seeking
Final Approval of the Settlement Agreement.

56. This Settlement Agreement may be executed in counterparts by Plaintiffs and
Settling Defendants, and a facsimile or scanned signature shall be deemed an
original signature for purposes of executing this Settlement Agreement.

57. Neither Plaintiffs nor Settling Defendants shall be considered the drafter
of this Settlement Agreement or any of its provisions for the purpose of any
statute, the common law, or rule of interpretation that would or might cause any
provision of this Settlement Agreement to be construed against the drafter.

58. The provisions of this Settlement Agreement shall, where possible, be
interpreted in a manner to sustain their legality and enforceability.

59. The Court shall retain jurisdiction over the implementation and enforcement
of this Settlement Agreement and the Settlement.

60. Any disputes between Settling Defendants and Co-Lead Counsel concerning this
Settlement Agreement shall, if they cannot be resolved by the parties, be
submitted to the United States District Court for the Eastern District of
Pennsylvania.

 

18



--------------------------------------------------------------------------------

61. This Settlement Agreement shall be governed and interpreted according to the
substantive laws of the Commonwealth of Pennsylvania, without regard to its
choice of law or conflict of law principles.

62. Each party acknowledges that it has been and is being fully advised by
competent legal counsel of such party’s own choice and fully understands the
terms and conditions of this Settlement Agreement, and the meaning and import
thereof, and that such party’s execution of this Settlement Agreement is with
the advice of such party’s counsel and of such party’s own free will. Each party
represents and warrants that it has sufficient information regarding the
transaction and the other parties to reach an informed decision and has,
independently and without relying upon the other parties, and based on such
information as it has deemed appropriate, made its own decision to enter into
this Settlement Agreement and was not fraudulently or otherwise wrongfully
induced to enter into this Settlement Agreement.

63. Each of the undersigned attorneys represents that he or she is fully
authorized to enter into the terms and conditions of, and to execute, this
Settlement Agreement.

 

/s/ H. Laddie Montague, Jr.

H. Laddie Montague, Jr.

Eric L. Cramer

Ruthanne Gordon

Michael C. Dell’Angelo

Candice J. Enders

BERGER & MONTAGUE, P.C.

1622 Locust Street

Philadelphia, PA 19103

Tel: (215) 875-3000

Email: hlmontague@bm.net

            ecramer@bm.net

            rgordon@bm.net

            mdellangelo@bm.net

            cenders@bm.net

    

/s/ Eugene A. Spector

Eugene A. Spector

Jeffrey J. Corrigan

Rachel E. Kopp

Jeffrey L. Spector

SPECTOR ROSEMAN

& KODROFF, P.C.

1818 Market Street, Suite 2500

Philadelphia, PA 19103

Tel: (215) 496-0300

Email: espector@srkattorneys.com

            jcorrigan@srkattorneys.com

            rkopp@srkattorneys.com

             jspector@srkattorneys.com

 

19



--------------------------------------------------------------------------------

/s/ Kit A. Pierson

Kit A. Pierson

Brent W. Johnson

David A. Young

COHEN MILSTEIN

SELLERS & TOLL PLLC

1100 New York Ave., NW, Suite 500

Washington, DC 20005

Tel: (202) 408-4600

Email: kpierson@cohenmilstein.com

            bjohnson@cohenmilstein.com

            dyoung@cohenmilstein.com

    

Co-Lead Counsel for the Direct Purchaser Plaintiffs

 

20



--------------------------------------------------------------------------------

MCDERMOTT WILL & EMERY LLP

 

By: /s/ Joel G. Chefitz                         

Joel G. Chefitz

David L. Hanselman Jr.

Chelsea L. Black

444 West Lake Street

Chicago, IL 60606

Telephone: (312) 372-2000

Facsimile: (312) 984-7700

jchefitz@mwe.com

dhanselman@mwe.com

cblack@mwe.com

 

Raymond A. Jacobsen, Jr.

Paul M. Thompson

Nicole L. Castle

The McDermott Building

500 North Capitol Street, NW

Washington, DC 20001

Telephone: (202) 756-8000

Facsimile: (202) 756-8087

rayjacobsen@mwe.com

pthompson@mwe.com

ncastle@mwe.com

 

Counsel for defendants American Gypsum

Company LLC and Eagle Materials Inc.

 

LOCKE LORD LLP

 

By: /s/ Bradley C. Weber                   

Bradley C. Weber

Susan Adams

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Telephone: (214) 740-8497

Facsimile: (214) 756-8497

bweber@lockelord.com

suadams@lockelord.com

 

Counsel for defendant PABCO Building

Products, LLC

 

DECHERT LLP

 

By: /s/ Steven E. Bizar                        

Steven E. Bizar

Benjamin McAnaney

Julia Chapman

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Telephone: (215) 994-2205

Facsimile: (215) 655-2205

steven.bizar@dechert.com

benjamin.mcananey@dechert.com

julia.chapman@dechert.com

 

ROBINSON BRADSHAW & HINSON, P.A.

Robert E. Harrington

Lawrence C. Moore, III

Nathan C. Chase, Jr.

Erik R. Zimmerman

101 North Tryon Street, Suite 1900

Charlotte, NC 28246

Telephone: (704) 377-2536

Facsimile: (704) 378-4000

rharrington@rbh.com

lmoore@rbh.com

nchase@rbh.com

ezimmerman@rbh.com

 

BUCHANAN INGERSOLL & ROONEY PC

Thomas P. Manning

Two Liberty Place

50 S. 16th Street, Suite 3200

Philadelphia, PA 19102-2555

Telephone: (215) 665-8700

Facsimile: (215) 665-8760

thomas.manning@bipc.com

 

Counsel for defendant New NGC, Inc. d/b/a

National Gypsum Company

 

21